DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bartol on 2/9/2022.

The application has been amended as follows: 

Claim 21 should Read:
21. A system for quality evaluation, comprising:
a handheld analytical device operable by a human user in a sequence of handling steps to test an analyte in a sample fluid applied on a test element;
a robot programmed to mimic the sequence of handling steps in an automated handling cycle, the robot having an artificial finger, wherein the robot is further programmed to use the artificial finger 
a control unit programmed to monitor 

Claim 24 should Read:
24. A system for quality evaluation, comprising:

a robot programmed to mimic the sequence of handling steps in an automated handling cycle, the robot having an artificial finger, wherein the robot is further programmed to use the artificial finger
a control unit programmed to monitor 

Claim 26 should Read:
26. A system for quality evaluation, comprising:
a handheld analytical device operable by a human user in a sequence of handling steps to test an analyte in a sample fluid applied on a test element;
a robot programmed to mimic the sequence of handling steps in an automated handling cycle which includes adapting the handling cycle in a number of degrees of freedom of robot movement to thereby reproduce a user's impairment or illness; and
a control unit programmed to monitor 

Allowable Subject Matter
Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is United States Application Publication No. 2006/0222567 which teaches a blood glucose meter and United States Application Publication No. 2009/0265035 which teaches a robotic device tester. However, the prior art does not disclose, teach or suggest the claimed combination of using an artificial finger on the robot arm to apply sample fluid to a test element or adapting the handling cycle in a number of degrees of freedom of robot movement to thereby reproduce a user's impairment or illness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796